UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6687


JOHN ERVIN WILSON, JR. a/k/a John Wilson, a/k/a John E.
Wilson,

                Plaintiff – Appellant,

          v.

OFFICER SHAMIKA BRODDY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Bristow Marchant, Magistrate
Judge. (9:14-cv-02531-BM)


Submitted:   October 28, 2015             Decided:   November 5, 2015


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Ervin Wilson, Appellant Pro Se. David Cornwell Holler, LEE
ERTER WILSON HOLLER & SMITH, LLC, Sumter, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John    Ervin    Wilson    appeals      the   magistrate    judge’s *   order

granting summary judgment to defendant and dismissing Wilson’s

complaint filed under 42 U.S.C. § 1983 (2012).                    We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                    Wilson v. Broddy,

No. 9:14-cv-02531-BM (D.S.C. Mar. 30, 2015).                     We dispense with

oral       argument    because    the    facts   and    legal     contentions    are

adequately      presented    in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




       *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2012).



                                           2